316 F.2d 190
63-1 USTC  P 9432
MIDLAND MANAGEMENT COMPANY, Petitioner,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 17164.
United States Court of Appeals Eighth Circuit.
April 25, 1963.

Murray Steinberg and Richard Marx, St. Louis, Mo., signed stipulation and motion for petitioner.
John B. Jones, Jr., Acting Asst. Atty. Gen., Tax Division, Washington, D.C., signed stipulation and motion for respondent.  Louis F. Oberdorfer is Asst. Atty. Gen., Tax Division, Washington, D.C.
Before JOHNSEN, Chief Judge, and MATTHES, Circuit Judge.
PER CURIAM.


1
The parties have filed a stipulation in disposition of the matters involved in this proceeding.  They now more for a remand of the cause to the Tax Court to enable that disposition to be accomplished.


2
So that the agreed disposition may be effected, the decision of the Tax Court is hereby vacated, and the cause is remanded for termination on the basis of the parties' stipulation.  Neither our action nor the action of the Tax Court shall, of course, be subject to any implication on whatever questions might otherwise inhere in the proceeding.  Mandate will be issued forthwith.


3
So ordered.